Citation Nr: 0811162	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO. 05-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
lumbosacral strain, prior to June 24, 2003.

2. Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, effective June 24, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran retired in April 1993, after more than 20 years 
of active, honorable military service.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in December 2003 and February 
2004.

In February 2004, the RO denied the veteran's claim of 
entitlement to a rating in excess of 10 percent for tinnitus, 
as well as his claim for a compensable rating for gout. The 
veteran disagreed with those decisions and perfected an 
appeal to the Board. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2003). However, in September 2004, prior 
to transfer of the case to the Board, the veteran notified 
the RO that he wished to withdraw from appeal the issue of 
entitlement to an increased rating for tinnitus. 38 C.F.R. 
§ 20.204 (2004). Therefore, the Board has no jurisdiction 
over that claim, and it will not be considered below. 
38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2007); 38 C.F.R. 
§ 20.101 (2007). 

In March 2005, the RO denied the veteran's claims for VA 
compensation for low back disability, right leg disability, 
and right hip disability, under the provisions of 38 U.S.C.A. 
§ 1151. During his June 2005 hearing at the RO, the veteran 
rendered testimony to the effect that he disagreed with those 
decisions. 

Immediately following the hearing, the veteran stated that he 
no longer wished to pursue the issues of entitlement to VA 
compensation for low back disability, right leg disability, 
and right hip disability, under the provisions of 38 U.S.C.A. 
§ 1151. However, he did claim entitlement to service 
connection or right hip and right leg disability due to his 
service-connected back disability. 

In November 2005, the RO informed the veteran of its duty to 
assist him in the development of his secondary service 
connection claims and requested information and evidence to 
substantiate those claims. However, the veteran did not 
respond to that request. Therefore, the Board has no 
jurisdiction over those claims and they will not be 
considered below. 38 U.S.C.A. § 7104(a) (West 2002 and Supp. 
2007); 38 C.F.R. § 20.101 (2007). 

In November 2006, the RO raised the veteran's rating for gout 
from noncompensable to 20 percent, effective June 24 2003. 
Later that month, prior to transfer of the case to the Board, 
the veteran notified the RO that he was satisfied with that 
decision. Therefore, he also withdrew that issue from appeal. 
38 C.F.R. § 20.204 (2006). Accordingly, the Board has no 
jurisdiction over that claim, and it will not be considered 
below. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101. 

In November 2006, the RO issued the veteran a Supplemental 
Statement of the Case which included the issue of an 
increased rating for lumbosacral strain. The veteran 
subsequently submitted additional evidence; however, it was 
not relevant to the increased rating issue. Therefore, it 
need not be considered with respect to that issue.

In a February 2008 statement through his representative, the 
veteran argued that his service-connected low back disability 
should be rated as intervertebral disc syndrome, a contention 
also voiced during a June 2005 hearing at the RO.  However, 
intervertebral disc syndrome and the service-connected 
lumbosacral strain are two distinct disabilities and are 
rated separately for purposes of VA adjudication, and the 
veteran is not in receipt of service connection for the 
former disorder. 38 C.F.R. §§ 4.71a, Diagnostic Codes 5237 
and 5243 (2007). 

A new claim of service connection for intervertebral disc 
syndrome is therefore raised and is REFERRED to the RO for 
appropriate action. 38 U.S.C.A. § 7104(a) (West 2002 and 
Supp. 2007); 38 C.F.R. § 20.101 (2007). 



FINDINGS OF FACT

1. Prior to June 24, 2003, the veteran's lumbosacral strain, 
manifested primarily by muscular tenderness, was productive 
of no more than moderate impairment.

2. Since June 24, 2003, the veteran's lumbosacral strain, 
manifested primarily by muscular tenderness, low back flexion 
to at least 40 degrees, and a combined range of low back 
motion of at least 184 degrees, has been productive of no 
more than moderate impairment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
lumbosacral strain, prior to June 24, 2003, were not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).

2. The criteria for a rating in excess of 20 percent for 
lumbosacral strain, since June 24, 2003, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (revised effective September 26, 2003, 
and codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 
5237(2007)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased rating for his service-connected lumbosacral 
strain. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

For an increased-compensation claim, VA must notify the 
veteran that, to substantiate a claim, the veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life. 38 U.S.C.A. § 5103(a); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

Under Vazquez-Flores, as with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the veteran may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

The foregoing requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

The veteran's claim for an increased disability rating was 
received in June 2003. In July 2003, the RO provided notice 
to the veteran regarding the general information and evidence 
needed to substantiate increased rating claims, such as 
medical records from VA as well as private sources; 
examination reports; results of laboratory tests or X-rays 
records held by other federal agencies; and/or statements 
from individuals who are able to describe from their 
knowledge and observations the manner in which the veteran's 
back disability had become worse. The RO also specified the 
information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to his claims.

The veteran's claim for an increased disability rating was in 
part granted in a February 2004 rating decision, and a copy 
of the rating and a forwarding letter were mailed to the 
veteran in March 2004. In relevant part, the rating decision 
explained to the veteran a recent change in law regarding the 
evaluation of service connected back disorders and reviewed 
the evidence of record with regard to the then-assigned 
rating.

Subsequent to receipt of the veteran's notice of disagreement 
in June 2004, a 

In March 2006, the RO notified the veteran that once service 
connection for a particular disability had been established, 
a disability rating would be assigned in accordance with the 
criteria set forth in the VA schedule for evaluating 
disabilities. 38 C.F.R. Part 4. The RO also notified the 
veteran that an effective date for the award of benefits 
would be assigned and would be based, generally, on the date 
of the receipt of the claim for benefits or when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

During his March 2007 hearing before the undersigned Veterans 
Law Judge, the veteran testified as to the impact that the 
claimed worsening back disability had on his daily life. 

Although notice of the information and evidence necessary to 
establish an assigned rating and an effective date for any 
rating increase was not provided to the veteran at the time 
he filed his claim for an increased rating, any such error 
was effectively harmless and did not result in prejudice to 
the veteran. See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error in notifying the veteran of the 
information and evidence necessary to substantiate a claim 
may be cured by a new VCAA notification followed by a 
readjudication of the claim). Not only did the foregoing 
notice provide such information, the veteran and his 
representative submitted additional argument with respect to 
his claim, including his testimony at his March 2007 hearing. 
Moreover, the veteran submitted extensive evidence from 
several former employers setting forth the manner in which 
the veteran's service-connected disabilities had affected his 
employment. Finally, neither the veteran nor his 
representative have challenged the assigned ratings based on 
any lack of understanding of the evidence and information 
necessary to support those claims. See Mayfield, supra (due 
process concerns with respect to notice requirements must be 
pled with specificity). 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claim for 
an increased rating for lumbosacral strain. With respect to 
that issue, it appears that all relevant evidence identified 
by the veteran has been obtained and associated with the 
claims folder. He has not identified any further outstanding 
evidence, which could be used to support that claim. As such, 
the record has been fully developed, and it is difficult to 
discern what additional guidance VA could provide to the 
veteran regarding what further evidence he should submit to 
substantiate his claim. Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). The veteran has had ample opportunity to 
participate in the development of his appeal. Therefore, 
further action is unnecessary in order to meet VA's statutory 
duty to assist him in the development of his claim for an 
increased rating for lumbosacral strain. See, e.g., Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (development that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided). 
Accordingly, the Board will proceed to the merits of that 
issue. 



Analysis

The veteran seeks a rating in excess of 10 percent for his 
service-connected lumbosacral strain, effective prior to June 
24, 2003, and a rating in excess of 20 percent thereafter. 
During a hearing at the RO in June 2005, he testified that 
his back disability altered his gait and that he had required 
physical therapy. He stated that he could not move as quickly 
as he used to and that his back disability limited the amount 
he could lift. He also noted that it limited his daily 
activities, such as his ability to do yard work. Therefore, 
he maintained that an increased rating was warranted.

A review of the record discloses that the veteran's service-
connected low back disability is manifested primarily by 
lumbosacral pain and some limitation of motion. However, 
those manifestations do not meet or more nearly approximate 
the criteria for a by a rating in excess of 10 percent prior 
to June 24, 2003, or for a rating in excess of 20 percent 
thereafter. Therefore, as that issue, the appeal is denied.

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

At the outset of the veteran's claim, his service-connected 
lumbosacral strain was rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295. Under that diagnostic code, a 
20 percent rating was warranted for lumbosacral strain on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position. A 40 percent rating 
was warranted for lumbosacral strain manifested by listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Potentially applicable in rating the veteran's lumbosacral 
strain was 38 C.F.R. § 4.71a, Diagnostic Code 5292. Under 
that code, a 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, while a 40 percent 
rating was warranted for severe limitation of motion. 

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to way in which VA rated 
low back disability. See 68 Fed. Reg. 51454-51456 (August 
27, 2003). That change became effective September 26, 2003. 

Under the revised regulations, the veteran's lumbosacral 
strain and any attendant limitation of motion is rated in 
accordance with the following general rating formula. 
38 C.F.R. § 4.71, Diagnostic Code 5237. 

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate Diagnostic Code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so. VAOGCPREC 7-2003. The Board will, 
therefore, evaluate the veteran's service-connected 
lumbosacral strain under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change. See 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000; Green v. Brown, 10 Vet. App. 111, 117 (1997). 

The Board provided the veteran with the old and new 
regulatory criteria in the March 2005 Statement of the Case. 
Since that time, the veteran and his representative have 
submitted a substantial amount of evidence argument on the 
veteran's behalf. After considering such evidence and 
argument, the RO has readjudicated the claim on multiple 
occasions and has sent him several Supplemental Statements of 
the Case notifying him of its actions. Therefore, there is no 
prejudice to the veteran in the Board adjudicating the claim. 
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss. 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Such factors include 
a lack of normal endurance and functional loss due to pain 
and pain on use, specifically limitation of motion due to 
pain on use including that experienced during flare ups. 
38 C.F.R. § 4.40. Consideration is also be given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the veteran's ordinary 
activity. 38 C.F.R. § 4.10, 4.45. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The 
analysis in the following decision is, therefore, undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain, prior to June 24, 2003.

Prior to June 24, 2003, the veteran's VA treatment records 
show that his service-connected lumbosacral strain was 
manifested primarily by muscular tenderness. However, there 
was no competent evidence of muscle spasm on extreme forward 
bending or loss of lateral spine motion, unilateral, in the 
standing position. Moreover, there was no competent evidence 
of any more than moderate limitation of lumbar spine motion. 
Generally, he did not experience flareups, a lack of normal 
endurance, weakened movement, incoordination, or functional 
loss on repeated use. Indeed, consultations with the VA 
neurology service showed that his strength was 5/5 and that 
his deep tendon reflexes and sensation were normal. As such, 
he did not meet or more nearly approximate the schedular 
criteria for a rating in excess of 10 percent for the period 
prior to June 24, 2003. 

In light of the foregoing, the veteran's rating for 
lumbosacral strain, prior to June 24, 2003, is confirmed and 
continued. To that extent, the appeal is denied.

Entitlement to a rating in excess of 20 percent, effective 
June 24, 2003.

Since June 24, 2003, the veteran's low back disability has 
been manifested primarily by paravertebral muscle pain. In 
late 2003 and early 2004, the veteran was treated for back 
problems after he was involved in a motor vehicle accident 
and when he fell on the ice. He was found to have minimal 
degenerative changes in his lumbar spine and a bulging disc 
at L4-L5. Although he underwent physical therapy, reportedly 
without success, the record remained generally negative for 
any competent evidence of muscle spasm, listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion. 

In September 2005, an MRI revealed levoscoliosis. However, 
the apex was at T12, considerably above the lumbosacral 
spine, and there was no competent evidence of any 
relationship to the veteran's service-connected lumbosacral 
strain. Indeed, he did not generally demonstrate 
discoloration, warmth, swelling or deformity in his lumbar 
spine; and the preponderance of the evidence was negative for 
a lack of normal endurance, weakened movement, 
incoordination, or functional loss on repeated use of his 
lumbar spine. Rather, consultations with the VA neurology 
service continued to show that his strength was 5/5 and that 
his deep tendon reflexes and sensation were normal. 

During the appeal, the veteran reportedly walked with a cane; 
however, during the June 2005 VA examination, that was 
reportedly due to nonservice-connected right knee impairment 
rather than his service-connected lumbosacral spine. In this 
regard, here was no competent evidence of any more than 
moderate limitation lumbar spine motion. Indeed, there was no 
evidence of ankylosis, and during VA examinations in November 
2003 and June 2004, he was able to flex his lumbar spine to 
at least 40 degrees. In addition, he demonstrated a combined 
range of lumbar spine motion of at least 184 degrees. 
Although the veteran complained of bladder trouble, there is 
no competent evidence that his complaints were in any way 
related to his service-connected lumbosacral strain. 

In any event, since June 24, 2003, the manifestations of the 
veteran's low back disability do not meet or more nearly 
approximate the criteria for a higher rating for lumbosacral 
strain under the old or new regulations. Therefore, the 
20 percent rating which became effective June 24, 2003, is 
confirmed and continued. To that extent, the appeal is also 
denied.


ORDER

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain, prior to June 24, 2003 is denied.

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, effective June 24, 2003, is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


